           Case 2:20-cv-00986-RFB-VCF Document 31 Filed 12/10/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                        ***
      ANGELA EVANS, an individual,
4
                           Plaintiff,
5                                                           2:20-CV-00986-RFB-VCF
      vs.                                                   ORDER
6     VALLEY ELECTRIC ASSOCIATION, INC.;
      DOES I through X; and ROE Corporations XI
7
      through XX, inclusive,
8                           Defendant.
9           Before the Court is the Emergency Motion To Quash Or Modify Third-Party Subpoenas And For
10   Protective Order (ECF NO. 21 and 23).
11          Accordingly,
12           IT IS HEREBY ORDERED that a video conference hearing on the Emergency Motion To Quash
13   Or Modify Third-Party Subpoenas And For Protective Order (ECF NO. 21 and 23) is scheduled for 10:00
14   AM, January 5, 2021, before Judge Cam Ferenbach.
15          IT IS FURTHER ORDERED that Mr. Ken Johnson has until December 29, 2020 to serve written
16   objections to the subpoena served on him.
17          IT IS FURTHER ORDERED that counsel/the parties must email the Courtroom Administrator,
18   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
19   conference hearing by noon, January 4, 2021.
20          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
21          INSTRUCTIONS FOR VIDEO CONFERENCE HEARING
22          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
23   to the participants email provided to the Court.
24

25          •       Log on to the call ten (10) minutes prior to the hearing time.
     Case 2:20-cv-00986-RFB-VCF Document 31 Filed 12/10/20 Page 2 of 2




1    •     Mute your sound prior to entering the hearing.

2    •     Do not talk over one another.

3    •     State your name prior to speaking for the record.

4    •     Do not have others in the video screen or moving in the background.

5    •     No recording of the hearing.

6    •     No forwarding of any video conference invitations.

7    •     Unauthorized users on the video conference will be removed.

8

9

10   DATED this 10th day of December, 2020.
                                                        _________________________
11                                                      CAM FERENBACH
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25
